The defendant was charged with the crime of passing a fictitious check. Upon the trial he was convicted, and this is his appeal from the judgment of conviction and from the order denying his motion for a new trial.
The case was upon the calendar for oral argument May 9, 1910, at which time no one appeared for the defendant, but upon the suggestion of the attorney general that it had been *Page 678 
agreed between the attorney general and the counsel for the defendant that the defendant might have fifteen days in which to file a brief, such time was given. He did not file any brief within the time allowed, nor has any extension of time been asked or granted. The case was therefore submitted for the decision of this court.
As we have not been apprised, either by an oral argument or by any brief, of the grounds upon which appellant claims that either the judgment or order should be reversed, we do not feel called upon to search the record for error which possibly might justify a reversal of either the judgment or the order.
The judgment and order are therefore affirmed.